DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.  
Claims 1-16, 35, and 37-39 are pending.  Claims 1-16, 35, and 37-39 are currently rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-16, 35, and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US 2018/0124815 A1) hereinafter “Papasakellariou”.
Regarding claims 1 and 9:
Papasakellariou discloses a resource configuration method, comprising: 
transmitting configuration information of a physical uplink control channel (PUCCH) resource to a terminal; (Paragraph [0129], “a DCI format that a UE detects”); 
wherein the configuration information comprises format information employed for feeding back the PUCCH resource, wherein the format information comprises short PUCCH of 1 or 2 symbols, or long PUCCH of 4-14 symbols; if an uplink of a slot or an uplink slot comprises dynamically variable PUCCH formats, then the format information comprises a starting symbol position of the PUCCH and a length of the PUCCH. (Para. [0129], “a DCI format … can include a field indicating a slot and a first symbol and a number of symbols in the slot that the UE can assume as being available for the PUCCH transmission. For example, the field can include 2 bits mapping to possible values of 14, 7, 4, or 2 symbols available for the PUCCH transmission. Therefore, a dynamic indication of the number of symbols for a PUCCH transmission can also implicitly indicate use of a short PUCCH or a long PUCCH format for a given UCI payload. For PUCCH transmissions configured by higher layer signaling, the higher layer signaling configures the PUCCH transmission resources including one or more RBs, a first symbol and a duration.”) 
	Regarding claims 2 and 10:
Papasakellariou further discloses wherein the step of transmitting the configuration information of the PUCCH resource to the terminal, comprises: transmitting downlink control information (DCI) carrying the configuration information of the PUCCH resource to the terminal. (Para. [0129]).
Regarding claims 4 and 12:
Papasakellariou further discloses wherein when the configuration information further comprises 
Para. [0098], [0109], and [0130]).
	Regarding claims 5 and 13:
Papasakellariou further discloses wherein the configuration information further comprises at least one of waveform information employed for transmitting the PUCCH resource or frequency hopping identification information of the PUCCH resource. (Para. [0130]).
	Regarding claims 6 and 14:
Papasakellariou further discloses wherein when a length of a transmission format of the PUCCH resource is smaller than or equal to a preset value, the format information is implicitly notified to the terminal. (Para. [0129] and [0169]).
	Regarding claims 7 and 15:
Papasakellariou further discloses when the configuration information comprises the format information employed for feeding back the PUCCH resource, the format information is used to implicitly indicate uplink control information (UCI) sent by the terminal. (Para. [0129] and [0169]).
	Regarding claims 8 and 16:
Papasakellariou further discloses wherein when the configuration information further comprises frequency hopping identification information of the PUCCH resource, the frequency hopping identification information comprises: frequency hopping indication information and/or a long-PUCCH resource frequency hopping division indication (Para. [0130]); wherein the frequency hopping indication information comprises an intra-bandwidth part (BP) frequency hopping indication or an inter-BP frequency hopping indication. 
Regarding claim 35:
 (Fig. 3, 116), comprising: a memory (Fig. 3, 360), a processor (Fig. 3, 340), and a computer program (Fig. 3, 361) stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of: acquiring configuration information of a physical uplink control channel (PUCCH) resource sent by a base station: wherein the configuration information comprises format information employed for feeding back the PUCCH resource; wherein the format information comprises short PUCCH of 1 or 2 symbols, or long PUCCH of 4-14 symbols; if an uplink of a slot or an uplink slot comprises dynamically variable PUCCH formats, then the format information comprises a starting symbol position of the PUCCH and a length of the PUCCH. (See rejection of claim 9). 
Regarding claims 37-39:
See rejections of claims 10, 14, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Tamaki et al. (US 2013/0114472 A1), hereinafter “Tamaki”.
Regarding claims 3 and 11:
Papasakellariou does not disclose wherein when the configuration information further comprises the time interval from the downlink data to feeding back PUCCH resource, the time interval is one of a plurality of preset time intervals; and the plurality of preset time intervals are set at equal intervals or unequal intervals. 
	Tamaki teaches when the configuration information comprises the time interval from the downlink data to feeding back PUCCH resource, the time interval is one of a plurality of preset time intervals; and the plurality of preset time intervals are set at equal intervals or unequal intervals. (Paragraph [0164], “…an offset may be included in the DCI format. The offset value may represent a timing offset indicative of a number of subframes between the subframe of the scheduled uplink transmission and the subframe in which the SRNode receives and/or successfully decodes the DCI on the DL control channel.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Tamaki to include the feature that when the configuration information comprises the time interval from the downlink data to feeding back PUCCH resource, the time interval is one of a plurality of preset time intervals and the plurality of preset time intervals are set at equal intervals or unequal intervals, in order to efficiently configure timing of  scheduled PUCCH transmission.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-16, 35, and 37-39 have been considered but are moot in view of the new ground of rejection based on a reference not cited in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465